DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/9/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, the preamble recite “A motor vehicle” and depend on claim 1, which recited “A partial body”. The claim preamble have to be consistent with the independent claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13, 15 are rejected under 35 U.S.C. 102(a) as being anticipated by Kumar et al. (7,614,469).
Kumar et al. (7,614,469) in figures 1-10, disclose a partial body for an at least part-electrically operated motor vehicle. The partial body comprises at least one first receiving portion for at least one traction battery (11), at least one second receiving portion for at least one electric drive unit (52). The receiving portions are arranged behind one another with respect to a vehicle longitudinal direction and are arranged at least partially at the same height with respect to a vehicle vertical direction, wherein at least one body transverse wall (46, figure 5), which is of double-walled design at least in certain portions and which extends in the vehicle vertical direction and vehicle transverse direction, is arranged between the first and second receiving portion such that, in an event of an accident-induced displacement of the drive unit in the direction of the traction battery, the drive unit is supported on the body transverse wall in a targeted manner.  
 	Regarding claim 2, Kumar et al. in figure 5, disclose a lower edge of the body transverse wall, which is arranged at a same depth as or deeper than a lower edge of the traction battery mounted as intended in the first receiving portion and/or of the drive unit mounted as intended in the second receiving portion.  
 	Regarding claim 3, Kumar et al. in figure 5, disclose at least in an envisioned displacement direction of the drive unit. The body transverse wall is supported on at least one body supporting structure in a form-fitting manner and/or wherein the body transverse wall is connected to at least one body supporting structure by a plurality of joining points.  
 	Regarding claim 4, Kumar et al. in figure 5, disclose the body supporting structure comprising at least one floor panel (36) and/or at least one rocker panel and/or at least one body tunnel.  
 	Regarding claim 5, Kumar et al. in figure 5, disclose the body transverse wall, which is connected to the body supporting structure at least in an upper portion and/or at least at the sides.  
 	Regarding claim 6, Kumar et al. in figure 5, disclose the body transverse wall comprising at least two walls (48) arranged behind one another in the vehicle longitudinal direction, and a plurality of supporting walls which connect the two walls to one another.  
 	Regarding claim 7, Kumar et al. in figure 5, disclose each of the two walls, which are thicker than the supporting walls.  
 	Regarding claim 8, Kumar et al. in figure 5, disclose at least one supporting wall, which is arranged at right angles with respect to the two walls and at least two supporting walls are arranged adjacently to the wall and run at an acute angle to one of the two walls.  
 	Regarding claim 9, Kumar et al. in figure 5, disclose the body transverse wall, which is provided by at least two profile elements (24, 40) arranged above one another, or wherein the body transverse wall comprises at least one profile element and at least one wall connected to the profile element, wherein the profile element and the wall are arranged above one another and/or behind one another.  
 	Regarding claim 10, Kumar et al. in figure 5, disclose the body transverse wall, which is connected to at least one body floor element, and wherein the body floor element comprises at least one supporting portion on which the body transverse wall is supported in a form- fitting manner.  
 	Regarding claim 11, Kumar et al. in figures 3-5, disclose the body transverse wall, which is connected to at least one body end wall and bears against the body end wall in a form-fitting manner in the direction of forward travel.  
 	Regarding claim 12, Kumar et al. in figure 5, disclose the body transverse wall, which is arranged at least in certain portions between the body floor element and the body end wall.  
 	Regarding claim 13, Kumar et al. in figure 5, disclose the body transverse wall, which is connected to at least one protective plate for protecting the traction battery from roadside attacks.  
	Regarding claim 15, Kumar et al. in figures 3-5, disclose the at least one traction battery received on the partial body, and the at least one drive unit received on the partial body.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. as applied to claim 1 above, and further in view of Zhou et al. (6,632,560).
 	Kumar et al. disclose the body transverse wall, but fail to show at least one passage opening.
 	Zhou et al. in figure 1, disclose a retention frame for a battery pack comprising a transverse wall having at least one passage opening (74). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kumar et al. by further comprising the transverse wall having at least one passage opening disclosed by Zhou et al. in order to provide air within the battery pack.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696. The examiner can normally be reached Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAU V PHAN/Primary Examiner, Art Unit 3618